DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    172
    912
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 8, 14 – 21, 28 – 34, 36 – 42, 44 – 50, 52 – 58 and 60 – 66 are pending in the instant application.
Claims 4, 6, 17, 19, 28 – 34, 36 – 42, 44 – 50, 52 – 58 and 60 – 66 are withdrawn.
Claims 9 – 13, 22 – 27, 35, 43, 51, 59 and 67 are cancelled.
Response to Applicant’s Remarks
Applicant’s amendments filed on October 5, 2020 have been entered.
The objections to the instant claim 1 are hereby withdrawn in view of the applicant’s amendments to recite proper Markush group language and “if…then” condition in the instant claim.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1 – 2, 5, 14 – 15 and 18 as being anticipated over He et al. is hereby withdrawn in view of the applicant’s amendment to limit the scope, wherein R12 is CORa, in the instant claims.
The rejection under 35 U.S.C. 102(a)(1) of the instant claims 1 – 3, 5, 7 – 8, 14 – 16, 18 and 20 – 21 as being anticipated over Bergman et al. is hereby withdrawn in view of the 5 and R6 combine to form C3-6 cycloalkyl, in the instant claims.
The rejection under 35 U.S.C. 103 of the instant claims 1 – 3 and 14 – 16 as being unpatentable over Pillaiyar et al. is hereby withdrawn in view of the applicant’s amendment to limit the scope, wherein R12 is CORa, in the instant claims.
Regarding the non-statutory double patenting rejection of the instant claims in view of U.S. Patent 10,131,631; and the provisional non-statutory double patenting rejections in view of the copending U.S. Applications 16/131,353; 16/441,522; and 16/549,106, the applicants have requested that the rejections be held in abeyance until otherwise patentable subject matter becomes better defined. Since the instant claims are not allowable yet (see, point 11, expanded search), the rejections are hereby maintained. The rejections have only been amended to address the applicant’s amendments in the instant claims.
Expanded Search: The elected species is still provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the copending Application Nos. 16/441,522 and 16/549,106. However, applicant’s amendments necessitate new grounds of search. Search has been further expanded, wherein:
R14 is hydrogen or R16, wherein R16 is C1 alkyl;
Y is a covalent bond or CR5R6, wherein R5 is hydroxyl and R6 is hydrogen; or alternatively, R5 is hydrogen and R6 is hydroxyl; or R5 and R6 combine to form an oxo (=O) bond;
R11 is hydrogen or CN; and
R13 is hydrogen or R16, wherein R16 is unsubstituted C1 alkyl or C1 alkyl substituted with phenyl; and 
Ra is hydrogen or hydroxyl.

Since the above scope is not free of prior art, search has not been expanded further yet to the full scope of the instant claims.
all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Claim Rejections - 35 USC § 102
Statutory Authority:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Rejection:
Claims 1 and 14 are rejected under 35 U.S.C 102(a)(1) as being anticipated by the publication: Lin et al., J. Org. Chem. 1998, 63: pp. 2909-2917 (Lin).
	Lin discloses (see, pg. 2909, Table 1) the compound 5 as presented below:

    PNG
    media_image2.png
    472
    425
    media_image2.png
    Greyscale

	The instant independent claim 1 is drawn towards a compound having the following formula:

    PNG
    media_image3.png
    376
    668
    media_image3.png
    Greyscale

The instant independent claim 14 is drawn towards a composition comprising the compound as presented above.
	Lin teaches the compound and the composition comprising said compound, wherein:
X is NR14, wherein R14 is R16, wherein further, R16 is C1 alkyl;
Y is CR5R6, wherein R5 is hydroxyl and R6 is hydrogen; or alternatively, R5 is hydrogen and R6 is hydroxyl;
R1 – R4 and R7 – R10 are each hydrogen;
R11 is CN;
R13 is R16, wherein further, R16 is C1 alkyl; and 
R12 is –CORa, wherein Ra is hydrogen.

	Therefore, the publication by Lin et al. anticipates the instant claims 1 and 14.
Claims 1, 3, 5, 14, 16 and 18 are rejected under 35 U.S.C 102(a)(1) as being anticipated over the publication: Bergman et al., Tetrahedron 2002, 58 (7), pp. 1443-1452 (Bergman).
	Bergman discloses (see, pg. 1446, Scheme 7) the compound 26 as presented below:

    PNG
    media_image4.png
    321
    560
    media_image4.png
    Greyscale

	The instant independent claim 1 is drawn towards a compound having the following formula:

    PNG
    media_image3.png
    376
    668
    media_image3.png
    Greyscale

The instant claim 3 is drawn towards the compound of claim 1, wherein Y is CR5R6; R5 is hydrogen, and R6 is hydrogen, C1-4 alkyl, C3-6 cycloalkyl, or O-(C1-4 alkyl); or R5 and R6 combine to form an oxo (=O) group. The instant claim 5 is drawn towards the compound of claim 1, wherein each of R1 – R4 and R7 – R11 is hydrogen.
	The instant independent claim 14 is drawn towards a composition comprising the compound as presented above. The instant claim 16 is drawn towards the composition of claim 14, wherein Y is CR5R6; R5 is hydrogen, and R6 is hydrogen, C1-4 alkyl, C3-6 cycloalkyl, or O-(C1-4 alkyl); or R5 and R6 combine to form an oxo (=O) group. The instant claim 18 is drawn towards the composition of claim 14, wherein each of R1 – R4 and R7 – R11 is hydrogen.
	Bergman teaches the compound and the composition comprising said compound, wherein:
X is NR14, wherein R14 is hydrogen;
Y is CR5R6, wherein R5 and R6 combine to form an oxo (=O) group;
R1 – R4 and R7 – R11 are each hydrogen;
R13 is Bn (benzyl moiety), wherein R16 is C1 alkyl substituted with phenyl; and 
R12 is –CORa, wherein Ra is hydroxyl.

According to paragraph [0678], the instant specification teaches that the term “alkyl” can be further substituted with one or more substituent group as described herein and presented below:

    PNG
    media_image5.png
    226
    837
    media_image5.png
    Greyscale

	Therefore, the publication by Bergman et al. anticipates the instant claims 1, 3, 5, 14, 16 and 18.

Claims 1, 5, 14 and 18 are rejected under 35 U.S.C 102(a)(1) as being anticipated by the publication: Liang et al., Tetrahedron Letters 56 (2015), pp. 434-436 (Liang).
	Liang discloses (see, pg. 436, Table 1) the compound 8 as presented below:

    PNG
    media_image6.png
    251
    381
    media_image6.png
    Greyscale

	The instant independent claim 1 is drawn towards a compound having the following formula:

    PNG
    media_image3.png
    376
    668
    media_image3.png
    Greyscale

1 – R4 and R7 – R11 is hydrogen.
	The instant independent claim 14 is drawn towards a composition comprising the compound as presented above. The instant claim 18 is drawn towards the composition of claim 14, wherein each of R1 – R4 and R7 – R11 is hydrogen.
	Liang teaches the compound and the composition comprising said compound, wherein:
X is NR14, wherein R14 is hydrogen;
Y is covalent bond;
R1 – R4, R7 – R11 and R13 are each hydrogen; and 
R12 is –CORa, wherein Ra is hydrogen.

	Therefore, the publication by Liang et al. anticipates the instant claims 1, 5, 14 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5, 7, 14 – 16, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of U.S. Patent No. 10,131,631 B2 (US ‘631).
	US ‘631 claims (see, claim 1) a method for brightening skin in a subject comprising: contacting the subject with a compound having the structure of formula (II) as shown below:

    PNG
    media_image7.png
    361
    614
    media_image7.png
    Greyscale

Specifically, US ‘631 also claims (see, claim 2) the first two compounds of the instant claim 8:

    PNG
    media_image8.png
    279
    1024
    media_image8.png
    Greyscale

	The instant claims are directed towards the compound of formula and the composition comprising said compound as presented below:

    PNG
    media_image3.png
    376
    668
    media_image3.png
    Greyscale

	wherein:
NH in the indole rings in US ‘631 corresponds with the variables NR13 and X (NR14) in the instant application;
C-R5R6 in US ‘686 corresponds with the variable Y (CR5R6) in the instant application;
The variables R1 – R4 and R7 – R11 in US ‘686 corresponds with the variables R1 – R4 and R7 – R11 in the instant application respectively; and
CHO in US ‘686 corresponds with the variable R12 (–CORa) in the instant application, wherein Ra is hydrogen. 

	The difference is US ‘631 patent claims the method of using the compounds to brighten skin or induce melanocyte apoptosis in a subject; whereas the instant claims are only directed towards the compounds and the composition comprising the said compounds. MPEP §804(II)(B)(2)(a) states:
“Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).”


Claims 1 – 3, 5, 7, 14 – 16, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 5 – 6, 9 – 10, 13 – 14 and 17 – 18 of the copending Application No. 16/121,353 (US ‘353) (US 20180370913 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	US ‘353 claims (see, claims 1, 5, 9, 13 and 17) a compound having the structure of formula (II) and the composition comprising said compounds as shown below:

    PNG
    media_image9.png
    527
    936
    media_image9.png
    Greyscale

Specifically, US ‘353 also claims (see, claims 2, 6, 10, 14 and 18) the first two compounds of claim 8:

    PNG
    media_image8.png
    279
    1024
    media_image8.png
    Greyscale

	The instant claims are directed towards the compound of the formula presented below and the composition thereof:

    PNG
    media_image3.png
    376
    668
    media_image3.png
    Greyscale

	wherein:
NH in the indole rings in US ‘353 corresponds with the variables NR13 and X (NR14) in the instant application, wherein R13 and R14 are each hydrogen;
C-R5R6 in US ‘353 corresponds with the variable Y (CR5R6) in the instant application, wherein R5 and R6 are each hydrogen;
The variables R1 – R4 and R7 – R11 in US ‘353 corresponds with the variables R1 – R4 and R7 – R11 in the instant application respectively, wherein R1 – R4 and R7 – R11 are each hydrogen; and
CHO in US ‘353 corresponds with the variable R12 (–CORa) in the instant application, wherein Ra is hydrogen. 

	Accordingly, the claims of the copending Application No. 16/121,353 anticipate the scope of the claims 1 – 3, 5, 7 – 8, 14 – 16, 18 and 20 – 21 in the instant application.

Claims 1 – 3, 5, 7 – 8, 14 – 16, 18 and 20 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the copending Application No. 16/441,522 (US ‘522) (US 20190381004 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	US ‘353 claims (claim 1) a composition comprising one or more compounds listed in Table 1 or Fig. 3. Specifically, Table 1 recites (See, page 43) atleast the compound AB17151 as elected by the applicants in the instant application. The compound AB17151 is presented below:

    PNG
    media_image10.png
    374
    535
    media_image10.png
    Greyscale

	The instant claims are directed towards the compound of formula and the composition comprising said compound as presented below:

    PNG
    media_image3.png
    376
    668
    media_image3.png
    Greyscale

	wherein:
X is NR14, wherein R14 is hydrogen;
Y is CR5R6, wherein one of R5 or R6 is C3 cycloalkyl (cyclopropyl) and the other is hydrogen;
R1 – R4, R7 – R11 and R13 – R14 are each hydrogen;
R12 is –CORa, wherein Ra is OR16 and R16 is C1 alkyl. 

	Accordingly, the claim of the copending Application No. 16/441,522 anticipates the scope of the claims 1 – 3, 5, 7 – 8, 14 – 16, 18 and 20 – 21 in the instant application.

Claims 1 – 3, 5, 7 – 8, 14 – 16, 18 and 20 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of the copending Application No. 16/549,106 (US ‘106) (US 20200060952 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	US ‘106 claims (claim 31) a composition comprising one or more compounds listed in Table 1 or Fig. 3. Specifically, Table 1 recites (See, page 39) atleast the compound AB17151 as elected by the applicants in the instant application. The compound AB17151 is presented below:

    PNG
    media_image10.png
    374
    535
    media_image10.png
    Greyscale

	The instant claims are directed towards the compound of formula and the composition comprising said compound as presented below:

    PNG
    media_image3.png
    376
    668
    media_image3.png
    Greyscale

	wherein:
X is NR14, wherein R14 is hydrogen;
Y is CR5R6, wherein one of R5 or R6 is C3 cycloalkyl (cyclopropyl) and the other is hydrogen;
R1 – R4, R7 – R11 and R13 – R14 are each hydrogen;
R12 is –CORa, wherein Ra is OR16 and R16 is C1 alkyl. 

	Accordingly, the claim of the copending Application No. 16/549,106 anticipates the scope of the claims 1 – 3, 5, 7 – 8, 14 – 16, 18 and 20 – 21 in the instant application.

Conclusion
Claims 1 – 3, 5, 7 – 8, 14 – 16, 18 and 20 – 21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626